Case 1:18-cv-00056-JPH-DLP Document 133 Filed 02/02/21 Page 1 of 3 PageID #: 838




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

    RICHARD N. BELL,                              )
                                                  )
           Plaintiff,                             )         Case No:
                                                  )         1:18-CV-00056-JPH-DLP
    v.                                            )
                                                  )
    MERCHANT’S BANK OF INDIANA,                   )
                                                  )
           Defendant.                             )

         BANKRUPTCY TRUSTEE’S MOTION FOR SUBSTITUTION OF PARTY

           Michael J. Hebenstreit (“Hebenstreit”), as Trustee of the Bankruptcy Estate for

    Richard N. Bell, and pursuant to Federal Rule of Civil Procedure 25, respectfully moves

    this Court for an order substituting Hebenstreit, as Bankruptcy Trustee, for the Plaintiff in

    this action. In support of which, Hebenstreit states:

           1.      This action was filed on February 18, 2018.

           2.      On October 27, 2020, Richard N. Bell (“Bell”) filed a Chapter 7 Petition

    for Voluntary Bankruptcy in the U.S. District Court, Southern District of Indiana,

    Indianapolis Division – Bankruptcy Case 20-05958-JMC-7.

           3.      Michael J. Hebenstreit of LEWIS & KAPPES, P.C., 2500 One American,

    Indianapolis, Indiana 46282, was appointed as Trustee over the Bankruptcy Estate.

           4.      Pursuant to the U.S. Bankruptcy Code, Bell’s claim against Merchants

    Bank of Indiana is part of the Bankruptcy Estate, and therefore, controlled by the Trustee.

           5.      The Federal Rules provide that: “If an interest is transferred, the action

    may be continued by or against the original party unless the court, on motion, orders the
Case 1:18-cv-00056-JPH-DLP Document 133 Filed 02/02/21 Page 2 of 3 PageID #: 839




    transferee to be substituted in the action or joined with the original party. The motion

    must be served as provided in Rule 25(a)(3).” FED. R. Civ. Pro. 25(C).1

            6.       Plaintiff Bell should, therefore, be substituted with Michael J. Hebenstreit,

    as Trustee of the Bankruptcy Estate for Richard N. Bell

            7.       Plaintiff Bell does not object to this motion.

            WHEREFORE, this Court should issue an order substituting Michael J.

    Hebenstreit, as Trustee of the Bankruptcy Estate for Richard N. Bell, for Plaintiff Richard

    N. Bell. A notice of hearing and proposed order accompany this motion.


                                                                 Respectfully submitted,

                                                                 /s/ Michael J. Hebenstreit
                                                                 Michael J. Hebenstreit (7623-49)
                                                                 LEWIS & KAPPES, P.C.
                                                                 One American Square, Suite 2500
                                                                 Indianapolis, Indiana 46282
                                                                 (317) 639-1210
                                                                 (317) 639-4882 FAX
                                                                 mhebenstreit@lewis-kappes.com




    1
             Federal Rule 25(a)(3), in pertinent part, provides: “A motion to substitute, together with a notice
    of hearing, must be served on the parties as provided in Rule 5 and on nonparties as provided in Rule 4.”


                                                         2
Case 1:18-cv-00056-JPH-DLP Document 133 Filed 02/02/21 Page 3 of 3 PageID #: 840




                                 CERTIFICATE OF SERVICE

            I hereby certify that on February 2, 2021, a copy of the foregoing document was filed
    electronically. Notice of this filing will be sent to the following party/parties through the
    Court’s Electronic Case Filing System. Party/parties may access this filing through the
    Court’s system.


                                                         /s/ Michael J. Hebenstreit
                                                         Michael J. Hebenstreit (7623-49)




                                                 3
